ON PETITION FOR REHEARING
On petition for rehearing careful consideration has been given to each ground thereof.
Trial by jury on issues of fact in mandamus suits does not obtain in Florida. This question was decided, adversely to petitioner's contentions many years ago by this Court. The authorities are cited in the original opinion. *Page 642 
The sufficiency of the evidence to sustain the common law marriage as between the parties has been re-examined in the light of petitioner's contentions made, and we are unable to agree to her conclusions thereon.
An examination likewise has been made of the sufficiency of the evidence to sustain the judgment of the court below. We fail to find error as each question is fully settled in the original opinion.
Petition for rehearing is denied.
TERRELL, C.J., and WHITFIELD, BROWN, and CHAPMAN, J.J., concur.